PER CURIAM.
This is an appeal from the trial court’s summary denial of appellant’s motion for relief pursuant to Criminal Procedure Rule No. 1, F.S.A. ch. 924 Appendix.
It is appellant’s contention that the trial court erred in denying him a full eviden-tiary hearing on his motion. We have carefully considered all points presented by appellant on appeal and find him to be without merit. See Mangram v. State, Fla.App.1965, 179 So.2d 243; Thompson v. State, Fla.App. 1965, 176 So.2d 564; Brookins v. State, Fla.App. 1965, 174 So.2d 578; Shannon v. State, Fla.App.1965, 172 So.2d 479; and Marti v. State, Fla.App.1964, 163 So.2d 506.
Affirmed.